Title: To Thomas Jefferson from François Baudin, 18 December 1787
From: Baudin, François
To: Jefferson, Thomas


St. Martin, Ile de Ré, 18 Dec. 1787. Thanks TJ for the information in his letter of 20 Sep., for transmitting his letter to Congress, and for  giving him reason to hope that a consul will be appointed for the island. A consul there is essential because of the number of American ships which are forced to come into port by contrary winds. Thomas FitzSimons of Philadelphia, to whom he wrote about being appointed consul, tells him that probably an American will be appointed; however, since it would not be worthwhile to set up an establishment for that purpose only, he has written FitzSimons and Robert Morris to support his appointment and asks TJ to support him also. If, in the meantime, he can be of service to any Americans or can supply TJ with any information about the number of American ships in that port, he will be glad to be of service.
